Exhibit Consolidated Financial Statements (In Canadian dollars) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Years ended November 30, 2008, 2007, 2006 and period from December 1, 1987 to November 30, 2008 KPMG LLPChartered AccountantsYonge Corporate Centre4100 Yonge Street Suite 200 Toronto ONM2P 2H3Canada TelephoneFaxInternet (416) 228-7000(416) 228-7123 www.kpmg.ca AUDITORS' REPORT TO THE SHAREHOLDERS We have audited the consolidated balance sheets of Vasogen Inc. (a Development Stage Company) as at November 30, 2008 and 2007 and the consolidated statements of operations, deficit and comprehensive income and cash flows for each of the years in the three-year period ended November30, 2008 and for the period from December 1, 1987 to November 30, 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at November 30, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three-year period ended November 30, 2008 and for the period from December 1, 1987 to November 30, 2008 in accordance with Canadian generally accepted accounting principles. Chartered Accountants, Licensed Public Accountants Toronto, Canada February 25, 2009 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Consolidated Balance Sheets (In thousands of Canadian dollars) November 30, 2008 and 2007 2008 2007 Assets Current assets: Cash and cash equivalents (note 3) $ 8,556 $ 23,545 Clinical supplies (note 4) – 1,363 Tax credits recoverable 582 1,565 Prepaid expenses and deposits 188 787 Change in fair value of forward foreign exchange contracts (note 14(a)(i)) – 376 9,326 27,636 Property and equipment (note 6) 16 414 $ 9,342 $ 28,050 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 101 $ 1,175 Accrued liabilities 1,141 3,519 1,242 4,694 Shareholders' equity (note 8): Share capital: Authorized: Unlimited common shares, without par value Issued and outstanding: 22,424,719 common shares (2007 - 22,391,386) 365,677 365,670 Warrants 16,725 16,725 Contributed surplus 23,555 22,744 Deficit (397,857 ) (381,783 ) 8,100 23,356 Basis of presentation - going concern (note 1) Commitments and contingencies (note 15) Subsequent events (note 19) $ 9,342 $ 28,050 See accompanying notes to consolidated financial statements. On behalf of the Board: David G. Elsley, Director Terrance H. Gregg, Director 1 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Operations, Deficit and Comprehensive Income (In thousands of Canadian dollars, except per share amounts) Period from December 1, 1987 to Years ended November 30, November 2008 2007 2006 2008 Expenses: Research and development (note 17) $ 8,794 $ 12,039 $ 32,732 $ 247,711 General and administration 8,098 14,259 19,251 125,326 Foreign exchange loss (gain) (305 ) 1,977 104 10,665 Loss before the undernoted (16,587 ) (28,275 ) (52,087 ) (383,702 ) Interest expense on senior convertible notes payable – (5 ) (930 ) (1,279 ) Accretion in carrying value of senior convertible notes payable – (728 ) (7,824 ) (10,294 ) Amortization of deferred financing costs – (154 ) (2,495 ) (3,057 ) Loss on extinguishment of senior convertible notes payable – (1,754 ) (4,995 ) (6,749 ) Investment income 513 1,310 1,971 13,838 Change in fair value of embedded derivatives – 829 – 829 Loss and comprehensive loss for the period (16,074 ) (28,777 ) (66,360 ) (390,414 ) Deficit, beginning of period: As originally reported (381,783 ) (351,374 ) (284,719 ) (1,510 ) Impact of change in accounting for stock-based compensation (note 2(l)) – – – (4,006 ) Impact of change in accounting for financial instruments on December 1, 2006 (note 2(o)) – (1,632 ) – (1,632 ) As revised (381,783 ) (353,006 ) (284,719 ) Charge for acceleration payments on equity component of senior convertible notes payable – – (295 ) (295 ) Deficit, end of period $ (397,857 ) $ (381,783 ) $ (351,374 ) $ (397,857 ) Basic and diluted loss per common share (notes 8 and 9) $ (0.72 ) $ (1.46 ) $ (7.05 ) See accompanying notes to consolidated financial statements. 2 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Cash Flows (In thousands of Canadian dollars) Period from December 1, 1987 to Years ended November 30, November 2008 2007 2006 2008 Cash provided by (used in): Operating activities: Loss for the period $ (16,074 ) $ (28,777 ) $ (66,360 ) $ (390,414 ) Items not involving cash: Amortization 217 503 782 6,377 Loss on disposition of property and equipment 125 – – 125 Accretion in carrying value of senior convertible notes payable – 728 7,824 10,294 Amortization of deferred financing costs – 154 2,495 3,057 Loss on extinguishment of senior convertible notes payable – 1,754 4,995 6,749 Change in fair value of embedded derivatives – (829 ) – (829 ) Stock-based compensation 811 1,995 3,083 10,390 Common shares issued for services – – 36 2,485 Unrealized gain on forward foreign exchange contract 376 (376 ) – – Unrealized foreign exchange loss (gain) (124 ) 2,566 (65 ) 11,419 Other – – – (35 ) Change in non-cash operating working capital (note 10(a)) (513 ) (3,535 ) (17,158 ) 438 (15,182 ) (25,817 ) (64,368 ) (339,944 ) Financing activities: Shares and warrants issued for cash – 17,345 23,106 326,358 Warrants and options exercised for cash – – – 24,610 Share issue costs – (1,440 ) (2,221 ) (24,646 ) Issue (repayment) of senior convertible notes payable, net (note 7) – (924 ) (3,976 ) 38,512 Cash released from restriction – 6,403 5,298 – Paid to related parties – – – (234 ) – 21,384 22,207 364,600 Investing activities: Purchases of acquired technology – – – (1,283 ) Purchases of property and equipment (6 ) (49 ) (23 ) (2,471 ) Proceeds from disposition of property and equipment 62 – – 62 Purchases of marketable securities – – (80 ) (244,846 ) Settlement of forward foreign exchange contracts – 10 (102 ) (4,824 ) Maturities of marketable securities – – 23,079 240,677 56 (39 ) 22,874 (12,685 ) Foreign exchange gain (loss) on cash held in foreign currency 137 (2,410 ) (807 ) (3,415 ) Increase (decrease) in cash and cash equivalents (14,989 ) (6,882 ) (20,094 ) 8,556 Cash and cash equivalents,beginning of period 23,545 30,427 50,521 – Cash and cash equivalents,end of period $ 8,556 $ 23,545 $ 30,427 $ 8,556 Supplemental cash flow information (note 10) See accompanying notes to consolidated financial statements. 3 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Years ended November 30, 2008, 2007, 2006 and period from December 1, 1987 to November 30, 2008 1. Basis of presentation - going concern: Since its inception, the Company has been engaged in the research and commercial development of product candidates for the treatment of disease and has had no commercial operations.The operations of the Company are not subject to any seasonality or cyclicality factors. The consolidated financial statements presented have been prepared on the basis that the Company is considered a development stage enterprise and, accordingly, the consolidated statements of operations, deficit and comprehensive income and cash flows also reflect the cumulative amounts from December1, 1987 (the date development operations commenced) to November 30, 2008. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company has sustained losses since its formation and at November 30, 2008 had a deficit of $398 million.On April 14, 2008, the Company undertook a significant reduction in work force after receiving communications from the United States Food and Drug Administration regarding additional clinical studies that would be required to receive approval for the Company's lead product, Celacade™, and in an effort to manage expenses, the Company suspended all operations related to the commercialization of Celacade™ in Europe.On July 3, 2008, following an extensive review of the Company's VPSeries of drug programs, the Company undertook an additional restructuring to further manage expenses as strategic alternatives are explored.The Company has retained an investment bank to assist it in exploring these potential strategic alternatives. While these consolidated financial statements do not include the adjustments that would be necessary should the Company be unable to continue as a going concern, the above matters raise substantial doubt about the Company's ability to continue to operate as currently structured. The Company's future operations are completely dependent upon its ability to complete a sale, merger, acquisition or other strategic alternative, and/or secure additional funds.If the Company cannot complete a sale, merger, acquisition or other strategic alternative, secure additional financing, or if it cannot secure additional financing on terms that would be acceptable to it, the Company will have to consider additional strategic alternatives which may include, among other strategies, exploring the monetization of certain intangible assets as well as seeking to outlicense assets, potential asset divestitures, winding up, dissolution or liquidation of the Company. 4 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Years ended November 30, 2008, 2007, 2006 and period from December 1, 1987 to November 30, 2008 2. Significant accounting policies: These consolidated financial statements are prepared in accordance with accounting principles generally accepted in Canada ("Canadian GAAP"), which, except as described in note 18, conform, in all material respects, with accounting principles generally accepted in the United States ("United States GAAP"). (a) Principles of consolidation: These consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Vasogen Ireland Limited (Irish-incorporated entity established in 1998) and Vasogen Corp. (Delaware-incorporated entity established in 2004).The functional currency of both subsidiaries is the Canadian dollar.All intercompany balances and transactions have been eliminated. (b) Cash and cash equivalents: The Company considers unrestricted cash on hand, in banks, in term deposits and in highly liquid government, corporate bonds and commercial paper with original maturities of three months or less as cash and cash equivalents.Cash equivalents are designated as held-for-trading and are carried at fair value. (c) Property and equipment: Property and equipment are recorded at cost less any impairment losses recognized in accordance with note 2(g) and amortized on a straight-line basis over their estimated useful lives as follows: Testing equipment 5 years Computer and other equipment 5 years Leasehold improvements Over term of lease 5 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Years ended November 30, 2008, 2007, 2006 and period from December 1, 1987 to November 30, 2008 2. Significant accounting policies (continued): (d) Acquired technology: Acquired technology, representing part of the Company's platform medical device technology, was stated at amortized cost less any impairment losses recognized in accordance with note 2(g).Amortization was provided on a straight-line basis over 20years, representing the term of the acquired patent.The Company's acquired technology was fully amortized at
